EXHIBIT 10.1

EXECUTION VERSION

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 12, 2011, between Delta Petroleum
Corporation, a Delaware Corporation (“Borrower”) and Macquarie Bank Limited, as
the Administrative Agent for the Lenders to the Credit Agreement (defined below)
and as Issuing Lender for the Lenders. Capitalized terms used but not defined in
this Amendment have the meaning given them in the Credit Agreement.

Background

A. Borrower, Lenders and Administrative Agent have previously entered into that
Third Amended and Restated Secured Credit Agreement dated December 29, 2010 (as
amended, restated, modified or otherwise supplemented from time to time, the
“Credit Agreement”), for the purpose of making available to Borrower a senior
secured term loan for the purposes set forth in the Credit Agreement.

B. Borrower, Lenders and Administrative Agent desire to modify certain terms and
conditions of the Credit Agreement.

C. Lenders and Administrative Agent are willing to amend the Credit Agreement
pursuant to the terms and conditions of this Amendment.

Agreements

In consideration of the mutual covenants of Borrower, Lenders and Administrative
Agent set forth in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by each of the parties,
Borrower, Lenders and Administrative Agent agree as follows:

1. Definitions. Appendix I referenced in Article I is amended by adding the
following definition in alphabetical order:

“Third Amendment” means the Third Amendment to the Third Amended and Restated
Credit Agreement between Borrower, Lenders and Administrative Agent dated as of
December 12, 2011.

2. Amendments.

(a) Section 2.3 of the Credit Agreement is deleted in its entirety and replaced
with the following:



--------------------------------------------------------------------------------

Section 2.3 Availability and Purposes of Term Loan Advances.

(a) Beginning on the Closing Date, and continuing through the applicable
Commitment Termination Date, up to $22,000,000 is available under the Term Loan
and shall be used by Borrower in accordance with Section 5.9 and as follows:

(i) to repay amounts Advanced under the Revolving Loan;

(ii) to pay costs incurred by Borrower in connection with the drilling and
completion of Wells and other development activities on Borrower’s Oil and Gas
Properties; and

(ii) for any other purpose Approved by Administrative Agent.

(b) From the date of the Third Amendment, up to $7,000,000 of the amount
available under the Term Loan (the “Incremental Term Loan Availability”) can be
used by Borrower in accordance with Section 5.9 for general corporate purposes.

(c) Borrower can, subject to the terms and conditions of this Agreement, request
Advances of the Incremental Term Loan Availability as follows:

(i) commencing December 12, 2011, Borrower can request aggregate Advances of up
to $5,500,000; and

(ii) commencing December 19, 2011, Borrower can request aggregate Advances of up
to an additional $1,500,000.

3. Amounts Outstanding. As of the date of this Amendment:

(a) The Borrowing Base is $18,000,000 and the principal amount outstanding under
the Revolving Loan is $18,000,000. There is currently no availability under the
Revolving Loan.

(b) The total Term Loan availability (after giving effect to this Amendment) is
$22,000,000 and the principal amount outstanding under the Term Loan (before any
Advances in respect of the Incremental Term Loan Availability) is $15,000,000.

4. Conditions to Effectiveness of this Amendment. Notwithstanding the other
conditions to the making of any Advance under Article III of the Credit
Agreement, as a condition to the effectiveness of this Amendment, Borrower will
execute and deliver to Administrative Agent the following documents, each in
form and substance acceptable to Administrative Agent:



--------------------------------------------------------------------------------

(a) this Amendment;

(b) an Advance Request for the initial Advance out of the Incremental Term Loan
Availability; and

(c) any other document necessary or convenient in the opinion of Administrative
Agent or its counsel to give effect to the modifications to the Credit Agreement
contemplated by this Amendment;

5. Amendment Fee. In consideration of the financial accommodations extended to
Borrower under this Amendment, Borrower will pay to Administrative Agent, for
the ratable benefit of the Lenders, a one-time amendment fee equal to 2% of the
Incremental Term Loan Availability. The Amendment Fee will be earned by the
Lenders when this Amendment becomes effective, and is payable by Borrower
without regard to whether Borrower actually requests an Advance out of the
Incremental Term Loan Availability.

6. Reaffirmation of Representations and Warranties, Additional Representations
and Warranties. Borrower, to induce Lenders to enter into this Amendment, hereby
reaffirm, as of the date hereof (except to the extent the previous
representations and warranties speak as to a certain date), its representations
and warranties contained in the Credit Agreement and in all other documents
executed pursuant thereto, and additionally represent and warrant as follows:

(a) The execution and delivery of this Amendment and the performance by Borrower
of its obligations under this Amendment are within the power of Borrower, have
been duly authorized by all necessary company action, have received all
necessary governmental approvals (if any shall be required), and do not and will
not contravene or conflict with (i) any provision of law applicable to Borrower
or any Guarantor, (ii) any of the respective certificates or articles of
incorporation, bylaws, limited liability company agreements, or other similar
governance documents of Borrower or any Guarantor, or (iii) any agreement
binding upon Borrower or any Guarantor or any of their respective assets.

(b) This Amendment represents the legal, valid and binding obligations of
Borrower; those obligations have been given for fair and equivalent value and
are enforceable against Borrower in accordance with their terms except as
enforceability may be limited by applicable laws relating to bankruptcy,
insolvency, reorganization or relief of debtors and by general equitable
principles.

7. Ratification of Liens and Security Interests. Borrower hereby acknowledges
and ratifies the existence and priority of the Liens granted by Borrower in
favor of Lender in and to the Collateral and represents, warrants and covenants
that such liens and security interests are valid, existing and in full force and
effect.

8. Miscellaneous. The Credit Agreement, as amended hereby, supersedes all prior
agreements (written or oral) between Borrower and Lenders with regard to the
subject matters hereof. This Amendment is a Loan Document. Except as affected by
this Amendment, the Loan Documents are unchanged and continue in full force and
effect. However, in the event of any inconsistency between the terms of the
Credit Agreement as amended by this Amendment and



--------------------------------------------------------------------------------

any other Loan Document, the terms of the Credit Agreement will control and the
other document will be deemed to be amended to conform to the terms of the
Credit Agreement. All references to the Credit Agreement will refer to the
Credit Agreement as amended by this Amendment and any other amendments properly
executed among the parties. Borrower and each of the Guarantors agree that all
Loan Documents to which they are a party (whether as an original signatory or by
assumption of the Obligations) remain in full force and effect and continue to
evidence their legal, valid and binding obligations enforceable in accordance
with their terms (as the same are affected by this Amendment or are amended in
connection with this Amendment). Borrower releases Lenders and Administrative
Agent from any liability for actions or failures to act in connection with the
Loan Documents prior to the date of this Amendment. No course of dealing among
Borrower and Lender or any other Person will be deemed to have altered or
amended the Credit Agreement or affected either Borrower’s or Lender’s right to
enforce the Credit Agreement as written. This Amendment will be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

9. Form. Each agreement, document, instrument or other writing to be furnished
to Lender under any provision of this instrument must be in form and substance
satisfactory to Lender and its counsel.

10. Multiple Counterparts. This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which
constitute, collectively, one instrument; but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart. It shall not be necessary for Borrower and Lenders to execute
the same counterpart hereof so long as Borrower and Lenders each execute a
counterpart hereof. For purposes of this Amendment, an electronic copy of any
party’s signature to this Amendment shall be deemed an original signature.

11. GOVERNING LAW. THIS AMENDMENT AND ALL TRANSACTIONS PROVIDED FOR IN THIS
AMENDMENT WILL BE GOVERNED BY, INTERPRETED AND CONSTRUED UNDER AND ENFORCED
PURSUANT TO THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF
LAWS PROVISIONS.

12. FINAL AGREEMENT. THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION WITH
THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[THE NEXT PAGES ARE THE SIGNATURE PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

 

BORROWER:

DELTA PETROLEUM CORPORATION,

a Delaware corporation

By:  

/s/ Kevin Nanke

  Name: Kevin Nanke   Title: CFO

 

SIGNATURE PAGE TO THIRD AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

 

LENDER and ADMINISTRATIVE AGENT:

MACQUARIE BANK LIMITED,

a Bank incorporated in accordance with the laws of Australia

By:  

/s/ Katie Choi

  Name:  

Katie Choi

  Title:  

Division Director

By:  

/s/ Robert McRobbie

  Name:  

Robert McRobbie

  Title:  

Division Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT